Judgment of resentence, Supreme Court, New York County (Carol Berkman, J„), rendered February 25, 2009, resentencing defendant to a term of five years, with five years’ postrelease supervision, unani*464mously reversed, on the law, the resentence vacated and the original sentence without postrelease supervision reinstated.
Defendant is entitled to relief under People v Williams (14 NY3d 198 [2010]), which invalidates the imposition of post-release supervision upon resentencing of defendants who have been released after completing their terms of imprisonment. Concur—Friedman, J.P., Nardelli, Moskowitz, Freedman and Manzanet-Daniels, JJ.